DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the radially-projecting fins".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hees USPA 2010/0024471 A1.
Regarding claims 1 and 17, Hees discloses a system capable for use on a spacecraft for atmosphere CO.sub.2 capture comprising: a first heat exchanger configured to receive airflow from the spacecraft atmosphere and to cool said airflow via a first heat exchange (figure 2: 213; paragraphs 54 and 54); a pre-cooler configured to receive and cool the airflow from the first heat exchanger (figure 2: 214; paragraphs 53 and 54); a second heat exchanger configured to receive the airflow from the pre-cooler and to cool said airflow via a second heat exchange (figure 2: 215; paragraphs 53 and 55); first and second deposition coolers (figure 2: 201a and 201b) each configured to operate in: a deposition mode in which CO.sub.2 from the airflow is deposited to generate CO.sub.2-depleted air, and a sublimation mode in which deposited CO.sub.2 is sublimated into CO.sub.2 gas (paragraphs 56 and 59); and a controller/machine-readable storage medium for alternately cycling each of the first and second deposition coolers between the deposition mode and the sublimation mode, with the first deposition cooler operating in deposition mode when the second deposition cooler is operating in sublimation mode, and vice versa (paragraph 60 discloses such a cycle and the use of a controller is implied).
In the alternative, if a controller/ machine-readable storage medium isn’t implied, it nevertheless would have been obvious to use a controller/machine-readable storage medium since it has been held that proudly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. MPEP 2144.04 (III). 
Hees discloses that the cold gas depleted of CO2 may be used for cooling the gas stream which is to be introduced into the frosting vessel (paragraphs 32 and 33). Hees does not explicitly disclose that both the first heat exchanger and the second heat exchanger use CO2 depleted air; nevertheless, since Hees discloses generally that the depleted CO2 is used to exchange heat, it is implied that the CO2 is used in both the first and second heat exchangers. In the alternative, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to use the CO2 depleted air in both the first and second heat exchangers since Hees discloses that it is desirable to use the CO2 depleted gas stream as the heat exchange medium. 
The preamble “for spacecraft atmosphere CO2” and the limitation “configured to receive airflow from the spacecraft atmosphere” are deemed to be statements with regard to the intended use and are not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP § 2111.02. The system of Hees would be capable of use on a spacecraft; therefore, the limitations are met. 
Regarding claim 4, Hees discloses that each of the first and second deposition coolers comprises: a cooling chamber for receiving the airflow (figure 2: chambers 201a and 201b); a cooling source (figure 2: refrigeration system 205; paragraph 56); a cold tip (figure 2: passages leading to heat exchangers 206a and 206b that provide cooling fluid are deemed to be a cold tip); and a finhead disposed in the chamber and thermally coupled to the cooling source via the cold tip for cooling the airflow in the chamber (figure 2: are of 206a and 206b that supports the depicted fins is deemed to be a finhead).
Regarding claim 7, Hees discloses that the finhead includes a plurality of radially-projecting fins (figure 2: fins of heat exchangers 206a and 206b have fins that project radially).
Regarding claim 20, Hees discloses that the routine of set instructions further cause the system to perform the step of removing moisture (paragraph 45).

Claims 2, 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hees USPA 2010/0024471 A1 in view of Conrad USPN 5,119,640.
Hees is relied upon as above. 
Regarding claims 2 and 3, Hees does not explicitly disclose one or more sensors for providing feedback to the controller and wherein said cycling each of the first and second deposition coolers between the deposition mode and the sublimation mode is a function of said feedback, wherein the feedback relates to one or more of temperature, pressure, flow rate, humidity, dewpoint, CO.sub.2 concentration, CO.sub.2 ice growth, power consumption, electrical current flow, or electrical voltage. However, it is well-known in the art to cycle gas removal systems based on temperature or pressure feedback provided by a sensor (for example, see Conrad column 1, line 55 – column 2, line 24). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Hees to include one or more sensor for providing feedback to a controller, and wherein said cycling each of the first and second deposition coolers between the deposition mode and the sublimation mode is a function of said feedback, wherein the feedback relates to one or more of temperature or pressure, as generally disclosed by Conrad, for the purpose of efficiently controlling the cycling. 

Claims 5, 6, 9, 11-14, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hees USPA 2010/0024471 A1 in view of “CO2 and Trace Contaminant Removal System for Manned Missions beyond LEO” by Paredes-Garcia.
Hees is relied upon as above. 
Regarding claims 9, 11, 14 and 16, Hees does not explicitly disclose that the system is used in a method for spacecraft atmosphere CO2 capture from air in the spacecraft. Paredes-Garcia discloses using such a deposition/sublimation system on a spacecraft in order to allow for effective CO2 removal from the spacecraft (see Abstract). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Hees so that the system is used in a method for spacecraft atmosphere CO2 capture from air in the spacecraft, as taught by Paredes-Garcia, in order to remove CO2 from the air inside of a spacecraft. 
Regarding claims 5 and 12, Hees does not explicitly disclose that the cooling source comprises a cryogenic cooler (i.e. able to reach a temperature of -153 degrees C), but does disclose a temperature as -120 degrees C or lower (paragraph 56). Paredes-Garcia discloses that the cooling source comprises a cryogenic cooler (see Abstract). It would have been obvious to one having ordinary skill in the art to modify Hees so that the cooling source is a cryogenic cooler, as disclosed by Paredes-Garcia, for the purpose of properly removing CO2 from a spacecraft. 
Regarding claims 6, 13 and 19, Hees does not explicitly disclose that at least one of the first or second deposition coolers comprises a thermal radiator to deep space. However, Paredes-Garcia discloses that thermal radiation from deep space can be used to reduce power requirements (Abstract). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Hees so that at least one of the thermal coolers comprises a thermal radiator to deep space, as generally taught by Paredes-Garcia, in order to reduce power requirements. 

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hees USPA 2010/0024471 A1, in view of “CO2 and Trace Contaminant Removal System for Manned Missions beyond LEO” by Paredes-Garcia, in further view of Robinson USPA 2007/0089445 A1
Hees in view of Paredes-Garcia is relied upon as above.
Regarding claims 8 and 15, Hees does not explicitly disclose that the radially-projecting fins are helical. However, the use of helical fins in a cooling device are well-known in the art to be suitable (for example, see Robinson paragraph 105) and would have been obvious to one having ordinary skill in the art as an obvious matter of design choice. MPEP 2144.04 (IV-B). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hees USPA 2010/0024471 A1, in view of “CO2 and Trace Contaminant Removal System for Manned Missions beyond LEO” by Paredes-Garcia, in further view of Conrad USPN 5,119,640.
Hees in view of Paredes-Garcia is relied upon as above. 
Regarding claim 10, Hees does not explicitly disclose controlling operation of said first and second deposition coolers based on feedback relating to one or more of temperature, pressure, flow rate, humidity, CO.sub.2 concentration, power consumption, electrical current flow, or electrical voltage. However, it is well-known in the art to cycle gas removal systems based on temperature or pressure feedback provided by a sensor (for example, see Conrad column 1, line 55 – column 2, line 24). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Hees to include one or more sensor for providing feedback to a controller, and wherein said cycling each of the first and second deposition coolers between the deposition mode and the sublimation mode is a function of said feedback, wherein the feedback relates to one or more of temperature or pressure, as generally disclosed by Conrad, for the purpose of efficiently controlling the cycling.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776